Judgment affirmed, with costs. No opinion. Kelly, P. J., Jaycox, Manning and Young, JJ., concur; Kapper, J., dissents upon the grounds that the place furnished by the master was the ship itself, of the construction of which and its condition, no complaint is made; that the removal of the trap door was necessary in the performance of the work of defendant, and the uncovering of the opening, as rendered necessary from time to time in the doing of the work, was an act of the plaintiff’s fellow-servants; and the foreman’s direction to the plaintiff to obtain the help of an acetylene burner, another fellow-servant of the plaintiff, without notifying the plaintiff that the trap door might be off at the time, was a mere detail of the employment and not in any wise the act of the master, as the action was one at common law not dependent upon the provisions of the Employers’ Liability Act of this State* making the master liable for a negligent direction given by one put in charge of the employees.

 See Labor Law of 1909, § 200 et seq., as amd. by Laws of 1910, chap. 352; now Employers’ Liability Law of 1921, §2 et seq.— [Rep.